                                           Case 3:20-cv-01578-CRB Document 5 Filed 05/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL L. OVERTON, C47370,                         Case No. 20-cv-01578-CRB (PR)
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9             v.

                                  10     OFFICER ALLMAN, et al.,                             (ECF Nos. 3 & 4)
                                  11                    Defendant(s).

                                  12          This civil action by a prisoner was filed on March 3, 2020. The court notified plaintiff in
Northern District of California
 United States District Court




                                  13   writing at that time that the action was deficient because plaintiff did not pay the requisite $400.00

                                  14   filing fee or, instead, submit a signed and completed court-approved in forma pauperis application,

                                  15   including a completed certificate of funds in the prisoner’s account and a copy of the prisoner’s

                                  16   trust account statement for the last six months. See 28 U.S.C. § 1915(a)(2). Plaintiff was advised

                                  17   that failure to file the requested items within 28 days would result in dismissal of the action.

                                  18          More than 70 days have passed yet plaintiff has not provided the court with the requisite

                                  19   items or sought an extension of time to do so. Instead, plaintiff has filed two motions “to settle”

                                  20   unrelated to his obligation to pay the requisite filing fee or submit an in forma pauperis

                                  21   application. The action is DISMISSED without prejudice.

                                  22          The clerk shall close the file and terminate all pending motions (ECF Nos. 3 & 4) as moot.

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 14, 2020

                                  25                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  26                                                    United States District Judge
                                  27

                                  28
